DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note: Claim 13 requires the one or more magnetoresistance elements of claim 12. However claim 12 can be rejected without magnetoresistance elements.  If claim 12 is rejected without requiring magnetoresistance elements then no art is needed to reject claim 13 which requires magnetoresistance elements.

Response to Arguments
Applicant’s arguments with respect to claims 1,10-13,15 and 19 have been considered but are moot dues to new grounds of rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Nishimura (US 20110224937)
Regarding claim 1, Nishimura teach A current sensor (Note abstract) comprising: 
one or more magnetic field sensing elements (Note par. 47) configured to generate a magnetic field signal indicative of a magnitude of a sensed magnetic field, wherein the sensed magnetic field is related to a magnitude and frequency of a current through a conductor; (Note par. 47, 52 and 53)
a signal path responsive to the magnetic field signal and comprising a compensator (Note 5 correction part) configured to apply a compensation factor to the magnetic field signal to generate a sensor output signal indicative of the magnitude of the current and substantially independent of a frequency of the current. (Note pars. 57-58)
Regarding claim 11, Nishimura teach the one or more magnetic field sensing elements and the signal path are integrated into a package and wherein conductor is external to the package. (Note Fig. 4)
Regarding claim 12, Nishimura teach wherein the one or more magnetic field sensing elements comprise one or more of magnetoresistance elements or Hall effect elements or fluxgate element. (Note Hall Fig. 7)

Regarding claim 15, Nishimura teach A method for sensing a current through a conductor, (Note abstract) comprising: generating a magnetic field signal in response to a magnetic field associated with the current; (Note par. 47, 52 and 53)
and 
applying a compensation factor (Note 5 correction part) to the magnetic field signal to generate a sensor output signal indicative of the magnitude of the current and substantially independent of a frequency of the current. (Note pars. 57-58)
Regarding claim 19, Nishimura teach A current sensor (abstract) comprising: 

and 
means for applying a compensation factor to the magnetic field signal to generate a sensor output signal indicative of the magnitude of the current and substantially independent of a frequency of the current. (Note signal processor 11a with correction part 5 and Note pars. 57-58)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20110224937) in view of Okuyama et al. (US 20200256895).
Nishimura teach the instant invention except:
Regarding claim 10, Nishimura does not teach wherein the one or more magnetic field sensing elements and the signal path are integrated into a package and wherein conductor is integrated into the same package.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishimura to include the teaching of Okuyama et al. because it would provide a compact current sensor.
Regarding claim 13, Nishimura does not teach wherein the one or more magnetoresistance elements comprises at least one of Indium Antimonide (InSb), a giant magnetoresistance (GMR) element, an anisotropic magnetoresistance (AMR) element, a tunneling magnetoresistance (TMR) element or a magnetic tunnel junction (MTJ) element.
Okuyama et al. teach wherein the one or more magnetoresistance elements comprises at least one of Indium Antimonide (InSb), a giant magnetoresistance (GMR) element, an anisotropic magnetoresistance (AMR) element, a tunneling magnetoresistance (TMR) element or a magnetic tunnel junction (MTJ) element. (Note par. 41)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishimura to include the teaching of Okuyama et al. because it would provide a sensor that is insensitive to very high or very low temperatures, oil, dirt or mechanical loads from shocks or vibrations.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858